Case 3:21-cv-00174-MMH-JBT Document 10 Filed 06/14/21 Page 1 of 2 PageID 30




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

  REGINALD HAYES,

                    Plaintiff,

  v.                                           Case No. 3:21-cv-174-MMH-JBT

  T. BISHOP, et al.,

                   Defendants.
  _____________________________________/


                                     ORDER


        THIS CAUSE is before the Court on the Report and Recommendation

  (Dkt. No. 9; Report), entered by the Honorable Joel B. Toomey, United States

  Magistrate Judge, on May 18, 2021. In the Report, Judge Toomey recommends

  that this case be dismissed without prejudice. See Report at 2. Plaintiff has

  failed to file objections to the Report, and the time for doing so has now passed.

        The Court “may accept, reject, or modify, in whole or in part, the finding

  or recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

  objections to findings of facts are filed, the district court is not required to

  conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

  776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

  district court must review legal conclusions de novo. See Cooper-Houston v.


                                         -1-
Case 3:21-cv-00174-MMH-JBT Document 10 Filed 06/14/21 Page 2 of 2 PageID 31




  Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No.

  2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla. May 14, 2007).

           Upon independent review of the file and for the reasons stated in the

  Magistrate Judge’s Report, the Court will accept and adopt the legal and

  factual conclusions recommended by the Magistrate Judge. Accordingly, it is

  hereby

           ORDERED:

           1. The Report and Recommendation (Dkt. No. 9) is ADOPTED as the

             opinion of the Court.

           2. This case is DISMISSED without prejudice.

           3. The Clerk of Court is directed to terminate all pending motions and

             deadlines as moot and close the file.

           DONE AND ORDERED in Jacksonville, Florida, this 14th day of June

           2021.




  i52/ja

  Copies to:

  Counsel of Record
  Pro Se Party



                                          -2-
